Citation Nr: 0820427	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  04-03 413A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for cataracts.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran had active service from February 1951 to February 
1953.  

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal of a rating decision, dated in July 2003, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.  In October 2003, May 2006, and 
April 2007, the Board returned the case for additional 
development, and the case was subsequently returned to the 
Board for further appellate review.  

In January 2007, the Board received additional evidence from 
the veteran, which included two Substantive Appeal forms (VA 
Form 9), pertaining to the issues of service connection for a 
skin disorder (other than chronic hidrosadenitis) and of an 
earlier effective date for the grant of a 50 percent rating 
for chronic hidrosadenitis (the veteran stated on his form 
that the issue was for an effective date earlier than May 25, 
1960 for chronic hidrosadenitis).  Both Substantive Appeals 
were dated January 29, 2005, which was 11 days after the RO 
issued Statements of the Case pertaining to each of the 
issues, but the forms appear to have been initially received 
by VA in January 2007.  Thus, the Board refers to the RO for 
further appropriate consideration the issue of whether the 
veteran's Substantive Appeals were timely filed as to the two 
issues.  

In March 2006, the veteran submitted a motion to advance his 
case on the docket.  For good cause shown, namely the 
veteran's advanced age, the motion for advancement on the 
docket was granted in April 2006.  See 38 U.S.C.A. § 7107(a) 
(West 2002); 38 C.F.R. § 20.900(c) (2007).


REMAND

A preliminary review of the record following its return to 
the Board discloses that in its Remand of April 2007, the 
Board requested the RO to send the veteran a corrective VCAA 
notice.  The RO, via the AMC, sent a VCAA letter dated in 
April 2007, but the Board finds that the VCAA notice is still 
deficient.  In this regard, it did not contain the correct 
version of the regulation pertaining to the evidence and 
information necessary to reopen the claim, specifically, the 
old, pre-August 29, 2001, definition of new and material 
evidence.  And to further confuse matters from the veteran's 
perspective, the Supplemental Statement of the Case issued to 
the veteran in March 2008 did furnish the correct definition.  
However, the United States Court of Appeals for Veterans 
Claims (Court) has stated that adjudicative or decisional 
documents, such as a Supplemental Statement of the Case, 
cannot be used to satisfy the VA's duty to notify.  
Therefore, under Stegall v. West, 11 Vet. App. 268, 271 
(1998), the case must once again be returned to ensure 
compliance with the Board's directive.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  This case is being returned to the RO via 
the Appeals Management Center (AMC) in Washington, D.C., and 
the veteran will be notified when further action on his part 
is required.  Accordingly, this case is REMANDED for the 
following action:

The RO/AMC should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) that (1) notifies the veteran of 
the reasons for the previous denial; (2) 
notifies the veteran of the evidence and 
information necessary to reopen the claim 
(i.e., describe what new and material 
evidence is, under the pre-August 29, 2001 
version of 38 C.F.R. § 3.156(a)); and (3) 
notifies the veteran of what specific 
evidence would be required to substantiate 
the element or elements needed to grant 
the veteran's service connection claim.  
This notice is outlined by the Court in 
Kent v. Nicholson, 20 Vet. App. 1 (2006), 
and described in detail in the body of the 
April 2007 Board remand. 

When the development requested has been completed, the case 
should again be reviewed by the RO/AMC on the basis of any 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).


